tax_exempt_and_government_entities_division number release date date date uil egend i department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se tf eo ra t w_i o i e e i e f e e t i i x u l i b this is in reply to your letter of date concerning the private_letter_ruling issued to you dated date x requested rulings under sec_501 and sec_512 of the internal_revenue_code code facts x is exempt from federal_income_tax as a social_club under sec_501 of the code x is operated for the primary purpose of providing golf tennis and social_club activities to its members the x property include sec_3 parcels of land approximating a acres of which b acres is owned in fee simple the other two parcels c acres and another d acres are leased from a separate_entity unrelated to x located on this property is a clubhouse an hole golf course tennis facility driving range practice putting green and related facilities x’s club property has been used exclusively and continuously for operating and maintaining its stated exempt_purpose it has been asserted that no portion of this property has been used for it’s represented that the lessor is bc investment purposes or for any purpose not directly related to golf tennis social and other recreational uses x has entered into a three party master agreement hereafter referred to as ma this ma spells out among other things that x and the lessor will mutually agree to terminate the long-term_lease the leased property held by the x will be returned to the lessor e years prior to the contractual termination of the lease the ma also calls for x to transfer f acres of x owned property directly to a third’ party developer the third party developer will transfer to the club g acres of land the qg acres include h acres of land currently used as ai the parties deemed that the i property has no other suitable purpose except for a golf course the third party developer will also rough grade and construct certain infrastructure improvements on the x’s new property in accordance with the ma the third party developer will also contribute j towards the construction of x’s new facilities x will finance the balance of the construction estimated to exceed k the developer will also indemnify x for up to for the developer's failure to perform the grading work in a timely and satisfactory manner the lessor will indemnify x for up to m for any latent defects pertaining to the i property x has requested the following rulings the transaction will not adversely affect x's tax-exempt status under sec_501 and sec_501 under sec_512 no gain shall be recognized by x as a result of the transaction law sec_501 of the code provides exemption for entities organized for pleasure recreation and other non-profitable purposes where substantially_all of the activities are for such purposes and no part of the entities’ net_earnings inures to the benefit of any private shareholder sec_512 of the code provides that if a sec_501 organization sold property used directly in the performance of its exempt_function and within a period beginning one year before the date of such sale and ending three years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization's sales_price of the old property exceeds the organization's cost of purchasing the other_property revrul_69_232 1969_1_cb_154 holds that even though a profit is realized the sale of property will not cause a social_club to lose its exemption provided the sale is incidental in that it does not represent a departure from the club's exempt purposes in atlanta athletic club v c r 980f 2d cir it was held that the social club's property was used directly for recreation before it was sold and proceeds of sale were reinvested in recreational facilities and thus gain from sale was not unrelated_business_taxable_income and would not be recognized for federal_income_tax purposes issue no - retaining tax exempt status analysis the first ruling requested is whether the transaction would adversely affect x’s tax-exempt status under sec_501 of the code revrul_69_232 1969_1_cb_154 provides that even though a profit is realized the sale of property will not cause a social_club to lose its exemption provided the sale is incidental in that it does not represent a departure from the club's exempt purposes all of the facts and circumstances of a sale will be considered in determining the club's primary purpose in making the sale including the purpose of the club in purchasing the property the use the club makes of the property the reasons for the sale and the method used in making the sale in situation of revrul_69_232 a golf club owned and occupied land in the suburbs of a large city over time the club's property increased in value but the facilities also had become antiquated and needed replacement in addition most of the members had moved farther out in the suburbs so that the close-in location was no longer important consequently the club sold the property to land developers at a profit the club then used the proceeds to purchase land and build a more modern clubhouse and golf course farther out in the country in this revenue_ruling the service determined that this sale was incidental within the meaning of the regulations the primary purpose of the sale was not to make a profit but to lower the club's overhead and improve its facilities by moving to a more suitable location the revenue_ruling also determined that there is no requirement in the law that a club must continue to occupy uneconomical and outdated premises in order to continue its exemption the sale did not adversely affect the exempt status of the club under sec_501 of the code in this transaction x entered into a contract whereby it would mutually terminate and relinquish a long-term leased property in exchange for a larger acreage of land to be used in its exempt purposes ie recreation and social activities for its members this transaction also calls for x to receive funding towards infrastructure construction of its new clubhouse and indemnification towards specified potential liabilities this transaction is very similar to situation no of revrul_69_232 in this case like the holding in situation no x wishes to construct a more modern facility also x needs to plan ahead to deal with the loss of golf course property at the expiration of the lease without such advanced planning x’s exempt recreation purpose could be jeopardized issue no - recognition of gain the second question is whether the payments x receive are described under sec_512 of the internal_revenue_code sec_512 of the code provides that if a sec_501 organization sells property used directly in the performance of its exempt_function and within a period beginning one year before the date of such sale and ending three years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization's sales_price of the old property exceeds the organization's cost of purchasing the other_property x entered into a contract with its lessor and a third party developer to exchange land to facilitate an expansion of its existing facilities and to construct a new clubhouse for use in its existing exempt_purpose the proposed transaction requires the x to terminate its lease in favor of the lessor and transfer approximately f acres of x owned property to the third party developer x stated that the property that will be conveyed has been used directly in its exempt_function namely the golf course and the club house sec_512 of the code refers to ‘direct use’ since the real_estate being sold was used directly in furtherance of x’s exempt social purposes any gain realized by x will qualify for nonrecognition treatment under sec_512 in s rept pincite - 1969_3_cb_423 congress addressed specifically the issue of non-recognition of reinvestment income by an exempt_organization the committee's bill provided that gains on the sale of assets used by the organizations in the performance of their exempt functions would be exempt from taxation the proceeds must be reinvested in assets used for exempt purposes within a year period beginning before the date of sale and ending three years after that date the committee reasoned that it was appropriate to exempt investment_income from taxation because the organization was merely reinvesting funds formerly used to further it’s exempt_purpose ie where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years x’s sale of its property for the purpose of using the sales proceeds to purchase and construct a new golf course qualifies for nonrecognition treatment under sec_512 this nonrecognition treatment is consistent with the intent of congress and the holding in rev_rul see also atlanta athletic club v c lr it makes no difference that x is exchanging leasehold property for cash or other_payments in some states leasehold property may be considered personal_property nevertheless the leasehold property is sold within the meaning of sec_512 nor does it matter that x receives various forms of consideration for the property sold to the lessor and developer that x received land cash or services performed does not preclude non-recognition treatment for purposes of this ruling we will treat the real_property transferred to x including the graded land as property purchased by x within the meaning of sec_512 accordingly we hold as follows the planned early termination of the lease and exchange of f for g acres will not adversely affect x’s exempt status under sec_501 of the code under sec_512 of the internal_revenue_code the gain shall not be recognized as a result of the early termination of the lease and x’s receipt of consideration including land cash and services performed within the one year period prior to the date the transaction is consummated or years after such date it was represented that the transferred fee simple property and the leasehold property were used by x to further its exempt_purpose rather than as an investment_property we do not express any opinion as to whether any property was purchased or deemed purchased within the one year period prior to the date the transaction is consummated or years after such date we also do not express an opinion as to the value of the property relinquished by x nor to the value of the property acquired by x this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
